Citation Nr: 0509956	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-06 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation, in excess of 10 percent, 
for anterior cruciate ligament tear of the left knee.

2.  Entitlement to an evaluation, in excess of 10 percent, 
for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1990 to 
March 1994.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 31, 2003.  This matter 
was originally on appeal from a March 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The veteran has disability of the left knee manifested by 
trace knee effusion, x-ray evidence of arthritis, limitation 
of extension to 10 degrees and limitation of flexion to 110 
degrees with pain and mild crepitus on movement of the knee; 
and the veteran wears a brace at times for stability.
.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
anterior cruciate ligament tear of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's December 2003 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below and issued a supplemental statement of the case.  Based 
on the foregoing actions, the Board finds that the RO 
complied with the Board's December 2003 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency and would attempt to obtain relevant records 
not held by a Federal agency.  While the January 2004 notice 
letter did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  The Board finds that the 
veteran was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after that rating action 
in March 2000 was promulgated did the RO, in January 2004, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the re-transfer and re-certification of his case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim for increased evaluation for his left knee disability.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

II.	Background Information

The veteran is seeking an increased rating for his left knee 
disability.  

Service connection for a left knee condition was denied in a 
rating decision dated in May 1994.  By rating decision dated 
in July 1998, the May 1994 decision to deny service 
connection for the veteran's left anterior cruciate ligament 
tear was determined to be clearly and unmistakably erroneous.  
Service connection was granted and a noncompensable 
evaluation was assigned effective March 31, 1994.  

By rating decision dated in September 1998, the RO increased 
the evaluation of the veteran's left knee anterior cruciate 
ligament tear to 10 percent effective August 29, 1997 due to 
painful motion and moderate anteroposterior instability.  

In November 1999, the veteran underwent a left knee 
arthroscopy, medial lateral meniscectomy and abrasion 
chondroplasty.  By rating decision dated in March 2000, the 
RO denied an increased evaluation for the veteran's left knee 
disability and entitlement to a temporary total evaluation 
because of treatment for a service-connected condition 
requiring convalescence.  

In June and July 2000, the veteran filed claims for service 
connection for left ACL deficiency, left medial meniscal 
tear, status post partial meniscectomy, left lateral meniscal 
tear, status post partial meniscectomy, traumatic 
arthropathy, a left lower extremity disability as secondary 
to his service-connected degenerative anterior cruciate 
deficient left knee, patellofemoral arthritis with spurring 
and hypertrophy, and lower back pain.  Also in June 2000, the 
RO received the veteran's notice of disagreement with the 
March 2000 rating decision.  In addition, the veteran stated 
that he wished to file a claim for degenerative joint disease 
with articular cartilage defects and arthritis of the left 
knee.  

By rating decision dated in September 2001, the veteran was 
assigned separate disability ratings for anterior cruciate 
ligament tear of the left knee and traumatic arthritis of the 
left knee.  

III.	Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO has assigned separate 10 percent evaluations under 
Diagnostic Codes 5257 for other impairment of the knee and 
5010 for arthritis due to trauma substantiated by x-ray 
findings.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment; and a 30 
percent rating requires severe impairment.  38 C.F.R. § 
4.71a, Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion to 60 degrees warrants a noncompensable 
rating.  Limitation of flexion to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension to 5 degrees warrants a 
noncompensable rating.  Limitation of extension to 10 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
that extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.  



IV.	Discussion

An examination was conducted by VA in August 2001.  At that 
time, the examiner noted that the veteran stated that he 
would eventually need a total knee arthroplasty and this 
would be performed once he could not tolerate his current 
knee problems.  The examiner noted that the veteran rated his 
pain in his left knee as a "6" on a scale from "0 to 10" 
with "10" being the worse pain ever.  The veteran also 
complained of weakness, stiffness, swelling, giving away, 
catching, locking, grinding, popping, and lack of endurance.  
The veteran also reported that he had flare-ups of left knee 
pain, rated as an "8", occurring once and week and lasting 
several hours at a time.  The veteran denied using any 
braces, crutches, canes or corrective shoes but gave a 
history of occasional subluxation in the left knee without 
dislocation.  The veteran's gait was slightly antalgic on the 
left.

Physical examination demonstrated no gross effusions, +1 
tenderness upon palpation of the medial and lateral joint 
line, and no evidence of baker cysts.  Range of motion 
exercises demonstrated extension to 0 degrees and flexion to 
90 degrees without pain.  The examiner noted flexion limited 
to 100 degrees with pain and +1 tenderness with forced 
extension.  There was a positive Lachman and McMurray but a 
negative pivot test.  There was a positive anterior drawer 
sign.  X-rays of the left knee indicated a left ACL tear, 
left medial and lateral meniscus tear, status post 
meniscectomy, and traumatic degenerative joint disease of the 
left knee.

An examination was also conducted by VA in December 2004.  At 
that time, the veteran reported pain throughout the entire 
left knee as a "6" on a scale from "0 to 10", with pain 
approaching an "8", "9" or "10" once or twice a week.  
The veteran reported some flare-up stiffness, continued 
weakness, swelling and easy fatigability but denied any 
functional impairment during flare-ups.  The veteran stated 
that he was only able to walk 1/8 of a mile before he need to 
stop and rest.  The veteran denied any giving away, heat, or 
redness.  The veteran's gait was normal, and he denied using 
a crutch, cane or corrective shoe but stated that he did have 
a brace that he wore at times.  

Physical examination demonstrated trace knee effusion.  Range 
of motion exercises demonstrated extension to 10 degrees and 
0 degrees with pain; as well as flexion to 100 degrees 
without pain and 110 degrees with pain.  There was a negative 
Lachman, McMurray, and pivot test.  There was no laxity to 
varus or valgus stress testing.  The examiner noted that the 
veteran did have mild crepitus with range of motion.  X-rays 
of the left knee indicated minimal degenerative joint 
disease.  The examiner opined that the veteran's current 
level of severity appeared to be minimal only, that there 
were no additional restrictions encountered during the 
examination, and that there were no additional limitations by 
pain or fatigue or weakness during the examination.

Under these criteria, the Board concludes that the current 
level of the veteran's arthritis is shown to restrict 
extension of the left knee to the point where a 10 percent 
rating is warranted under Diagnostic Codes 5010/5261.  

In addition, the 2001 examination conducted by VA showed 
laxity in the left knee, although instability was not shown 
on the most recent VA examination.  This symptom is 
sufficient for the veteran's current award of a 10 percent 
rating on the basis of slight impairment, but does not more 
nearly approximate the moderate instability or subluxation 
necessary for a 20 percent rating under the criteria for 
other impairment of the knee.  

Under these circumstances, as no basis is demonstrated for an 
increased evaluation, the claim must be denied.  Even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
address additional functional loss due to pain, weakness, 
excessive fatigability, etc., the severity of the veteran's 
left knee disability does not rise to the level of an 
individual with flexion limited to 30 degrees or extension 
limited to 15 degrees.  Accordingly, a 20 percent evaluation 
is not warranted under Diagnostic Codes 5010/5260/5261 or 
5257.

In addition, because the veteran's left knee disorder is not 
shown to include ankylosis, impairment of the tibia and 
fibula or genu recurvatum, consideration of the diagnostic 
codes pertaining to such disorders is not appropriate under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 and 5263, 
respectively.

Finally, the Board notes that there is no evidence of record 
that the veteran's left knee disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left knee disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

1.  Entitlement to an evaluation, in excess of 10 percent, 
for anterior cruciate ligament tear of the left knee is 
denied.

2.  Entitlement to an evaluation, in excess of 10 percent, 
for traumatic arthritis of the left knee is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


